Citation Nr: 0424999	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  96-47 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder

3.  Entitlement to service connection for a chronic 
disability manifested by low back pain.

4.  Entitlement to service connection for Klinefelter's 
Syndrome.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Navy from December 1986 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1996 and 
March 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The rating 
decision of August 1996 denied the service-connection issues, 
while the rating decision of March 2000 denied a TDIU.

This case was previously before the Board in March 1999, at 
which time the Board denied service connection for a right 
knee disorder and for a right shoulder disorder as not well 
grounded, and Remanded the issues of service connection for a 
left knee disorder, a left shoulder disorder, chronic low 
back pain, and Klinefelter's Syndrome.  

This case was again before the Board in January 2001, at 
which time the Board remanded the issues of service 
connection for a left knee, low back, and left shoulder 
disorder to the RO for additional development of the 
evidence.  

Thereafter, in February 2003, the Board denied the veteran's 
claim.  The veteran appealed the claim to the United States 
Court of Appeals for Veterans Claims (Court), and in February 
2004, a joint motion for remand was prepared by the Secretary 
of Veterans Affairs and the veteran, which was granted by the 
Court later that same month. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The joint motion made two specific allegations.  It alleged 
that pursuant to 38 C.F.R. § 3.159(e), the Board did not 
provide the veteran with oral or written notice of the fact 
that it had not been able to obtain Social Security 
Administration (SSA) records.  The record shows that VA 
requested Social Security records in letters dated February 
1998 and April 1999, and that in March 1998, the SSA 
indicated "no record found under this Social Security 
number."  Since the veteran was not informed pursuant to 
38 C.F.R. § 3.159(e) that VA had been unable to obtain his 
SSA records (even though it is noted that the October 1998 
Statement of the Case informed the veteran that the SSA had 
not been able to find any records under the veteran's social 
security number), the veteran's claim should be remanded so 
that this can be accomplished.  

The joint motion also requested that the Board consider 
whether the veteran is receiving vocational rehabilitation 
benefits.  A review of the evidence shows that the veteran's 
vocational rehabilitation folder has been made part of the 
record showing that the veteran's plan was discontinued in 
April 1998.  The RO should consider this evidence when it 
reviews the veteran's claim.  

Although the veteran was sent a VCAA letter regarding his 
service connection claims in February 2001, he has not yet 
been sent a VCAA letter regarding his claim for a TDIU.  For 
that reason, the RO should send the veteran a letter in which 
the provisions of the VCAA are described.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain all 
medical records of the veteran's from the 
SSA, including a copy of any decision by 
the Administrative Law Judge.  If no 
records are found, then the RO should 
inform the veteran of its' effort to 
obtain the veteran's SSA records pursuant 
to 38 C.F.R. § 3.159(e).  

2.  The RO should ensure that all of the 
veteran's vocational rehabilitation 
records are on file.  

3.  Regarding the claim of entitlement to 
a TDIU, the RO should send the veteran a 
VCAA letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that the 
case is developed in accordance with all 
notice and duty-to-assist provisions of 
VCAA.  The veteran and his representative 
must be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim of entitlement 
to a TDIU, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  The RO should 
specifically consider the veteran's 
vocational rehabilitation folder when it 
readjudicates the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




